
	

114 S1282 IS: To amend the Energy Policy Act of 2005 to require the Secretary of Energy to consider the objective of improving the conversion, use, and storage of carbon dioxide produced from fossil fuels in carrying out research and development programs under that Act.
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1282
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Manchin (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the Secretary of Energy to consider the objective
			 of improving the conversion, use, and storage of carbon dioxide produced
			 from fossil fuels in carrying out research and development
			 programs under that Act.
	
	
 1.Fossil energySection 961(a) of the Energy Policy Act of 2005 (42 U.S.C. 16291(a)) is amended by adding at the end the following:
			
 (8)Improving the conversion, use, and storage of carbon dioxide produced from fossil fuels..  